Exhibit 10.1

 

WATSON PHARMACEUTICALS, INC.

 

KEY EMPLOYEE AGREEMENT

 

 

This Key Employee Agreement (“Agreement”) is entered into as of May 5, 2003 (the
“Effective Date”), by and between Charles Slacik (“Executive”) and Watson
Pharmaceuticals, Inc., a Nevada corporation (the “Company”).

 

WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for his services; and

 

WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits,
including the benefits provided under this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

1.                                      EMPLOYMENT BY THE COMPANY.  Subject to
terms set forth herein, the Company agrees to employ Executive in the position
of Executive Vice President and Chief Financial Officer, and Executive hereby
accepts employment effective as of the Effective Date.  In this position,
Executive shall perform such duties as are assigned from time to time by the
Chief Executive Officer (“CEO”) of the Company or such other officer of the
Company or one of its subsidiaries that the CEO in his discretion may from time
to time designate (the “Designated Officer”), consistent with the Bylaws of the
Company and as may be required by the Company’s Board of Directors (the
“Board”).  During his employment with the Company, Executive will devote his
best efforts and substantially all of his business time and attention (except
for vacation periods as set forth herein and reasonable periods of illness or
other incapacity permitted by the Company’s general employment policies) to the
business of the Company.  Executive shall abide by the general employment
policies and procedures of the Company, except that wherever the terms of this
Agreement may differ from or are in conflict with the Company’s general
employment policies or procedures, this Agreement shall control.

 

2.                                      COMPENSATION.

 

2.1                               Salary.  For services to be rendered
hereunder, Executive shall receive a base salary as set forth in Section 1 of
the Compensation and Severance Terms Schedule, attached hereto as Exhibit A. 
Executive will be considered annually for increases in base salary in accordance
with Company policy and subject to review and approval by the CEO, Designated
Officer, or the Compensation Committee of the Board, as appropriate.

 

2.2                               Bonus.  Executive shall be eligible to
participate in the Company’s bonus plan at the executive level throughout the
duration of Executive’s employment with the Company.  The Company shall have the
sole discretion to determine whether Executive is entitled to any such bonus and
to determine the amount of the bonus.  The amount of Executive’s bonus may be
determined in part based on Executive’s performance with respect to certain
goals

 

1

--------------------------------------------------------------------------------


 

established by the Company and attainment by the Company of its planned
financial objectives for the bonus period.  Notwithstanding the foregoing, no
bonus is guaranteed to Executive.  Any bonus is subject to the approval of the
CEO, Designated Officer, or the Compensation Committee of the Board, as
appropriate.  The Company retains the authority to review, grant, deny or revise
any bonus in its sole discretion.  To be eligible to receive a bonus, Executive
must remain in employment with the Company throughout the entire fiscal year or
as otherwise set forth in the applicable bonus plan.  The target level of such
bonus is set forth in Section 2 of Exhibit A attached hereto.

 

2.3                               Stock Options.  Subject to approval of the
Board or the Compensation Committee of the Board, as appropriate, Executive will
receive the stock option grants (if any) set forth in Section 3 of Exhibit A,
and such additional grants of stock options as may from time to time be granted,
pursuant to the terms and conditions set forth in the applicable stock option
agreement and plan documents, copies of which will be made available upon
Executive’s request.  For the purposes of this Agreement, all stock options
granted to Executive by the Company hereunder, or granted in the future, shall
be referred to hereinafter as the “Options.”

 

2.4                               Paid Time Off.  Executive shall be eligible to
accrue paid time off (“PTO”) during the term of this Agreement, in accordance
with the Company’s standard policy regarding PTO and in an amount commensurate
with other employees at a level similar to that of the Executive.

 

2.5                               Standard Company Benefits.  Executive shall be
entitled to all rights and benefits for which he is eligible under the terms and
conditions of the standard Company benefits plans (e.g., health and disability
insurance, 401(k) retirement plan, etc.) and other benefits and incentives which
may be in effect from time to time and provided by the Company to employees at
levels similar to the Executive.

 

3.                                      PROPRIETARY INFORMATION AND INVENTIONS.

 

Executive agrees to execute and abide by the Employee Proprietary Information
and Inventions Agreement attached hereto as Exhibit C and made a part hereof by
this reference.

 

4.                                      OUTSIDE ACTIVITIES.

 

4.1                               Activities.  Except with the prior written
consent of the CEO or the Board, as appropriate, Executive will not during his
employment with the Company undertake or engage in any other employment,
occupation or business enterprise, other than ones in which Executive is a
passive investor.  Executive may engage in civic and not-for-profit activities
so long as such activities do not materially interfere with the performance of
his duties hereunder.  Executive will not during his employment with the Company
publicly or privately disparage the Company or any of its subsidiaries, or their
respective past or present products, officers, directors, employees or agents.

 

4.2                               Investments and Interests.  During his
employment by the Company, Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by him to be adverse to or in conflict with the interest of the Company,
its business or prospects, financial or otherwise.  By way of clarification,
nothing

 

2

--------------------------------------------------------------------------------


 

contained in this Agreement shall prevent Executive from holding, for investment
purposes only, no more than one percent (1%) of the capital stock of any
publicly traded company.

 

4.3                               Non-Competition.  During his employment by the
Company, except on behalf of the Company, Executive will not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
known by him to compete directly with the Company, anywhere in the world, in any
line of business engaged in (or planned to be engaged in) by the Company.

 

5.                                      Other Agreements.

 

Executive represents and warrants that his employment by the Company will not
conflict with and will not be constrained by any prior agreement or relationship
with any third party.  Executive represents and warrants that he will not
disclose to the Company or use on behalf of the Company any confidential
information governed by any agreement with any third party except in accordance
with an agreement between the Company and any such third party.  During
Executive’s employment by the Company, Executive may use, in the performance of
his duties, all information generally known and used by persons with training
and experience comparable to his own and all information which is common
knowledge in the industry or otherwise legally in the public domain.

 

6.                                      TERMINATION OF EMPLOYMENT.

 

6.1                               At-Will Employment.  Executive’s relationship
with the Company is at-will.  The Company shall have the right to terminate
Executive’s employment with the Company at any time with or without Cause and
with or without notice.

 

6.2                               Termination by Company for Cause.  If the
Company terminates Executive’s employment at any time for Cause, Executive’s
salary shall cease on the date of termination; and Executive will not be
entitled to severance pay, pay in lieu of notice or any other such compensation.

 

(a)                        Definition of “Cause.”  For purposes of this
Agreement, “Cause” shall mean (i) Executive’s conviction of any felony; or, (ii)
Executive’s gross misconduct, material violation of Company policy, or material
breach of Executive’s duties to the Company, which Executive fails to correct
within thirty (30) days after Executive is given written notice by the CEO or
the Board, as appropriate.

 

6.3                               Termination by Company Without Cause.  If the
Company terminates Executive’s employment at any time without Cause, Executive
shall be entitled to severance benefits as set forth in Section 4.1 of the
Compensation and Severance Terms Schedule, attached hereto as Exhibit A.

 

6.4                               Executive’s Voluntary Resignation.  Executive
may terminate his employment with the Company at any time, with or without Good
Reason, and with or without notice.  In the event Executive voluntarily
terminates his employment other than for Good

 

3

--------------------------------------------------------------------------------


 

Reason, he will not be entitled to severance pay, pay in lieu of notice or any
other such compensation.

 

6.5                               Executive’s Resignation for Good
Reason.  Executive may resign his employment for Good Reason so long as
Executive tenders his resignation to the Company within sixty (60) days after
the occurrence of the event which forms the basis for his termination for Good
Reason.  If Executive terminates his employment for Good Reason, Executive shall
be eligible for severance benefits as set forth in Section 4.2 of Exhibit A,
attached hereto.

 

(b)                        Definition of “Good Reason.”  For purposes of this
Agreement, “Good Reason” shall mean any one of the following events which occurs
on or after the Effective Date: (i) after a Change of Control, any material
reduction of the Executive’s then existing annual base salary, except to the
extent the annual base salary of all other executive officers of the Company is
similarly reduced (provided such reduction does not exceed fifteen percent (15%)
of Executive’s then existing annual base salary); (ii) after a Change of
Control, any material reduction in the package of benefits and incentives, taken
as a whole, provided to the Executive (except that employee contributions may be
raised to the extent of any cost increases imposed by third parties) or any
action by the Company which would materially and adversely affect the
Executive’s participation or reduce the Executive’s benefits under any such
plans, except to the extent that such benefits and incentives of all other
executive officers of the Company are similarly reduced; (iii) after a Change of
Control, any material diminution of the Executive’s duties and responsibilities,
taken as a whole, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith which is remedied by the Company
immediately after notice thereof is given by the Executive; (iv) any material
breach by the Company of its obligations under this Agreement; (v) any failure
by the Company to obtain the assumption of this Agreement by any successor or
assign of the Company; or (vi) any requirement that the Executive relocate to a
work site that would increase the Executive’s one-way commute distance by more
than thirty-five (35) miles from his then principal residence, unless the
required relocation is to the Company’s New Jersey offices, or the Executive
otherwise accepts such relocation opportunity.

 

6.6                               Termination for Death or
Disability.  Executive’s employment with the Company will be terminated in the
event of Executive’s death, or any illness, disability or other incapacity in
such a manner that Executive is physically rendered unable regularly to perform
his duties hereunder for a period in excess of one hundred eighty (180)
consecutive days or more than one hundred eighty (180) days in any consecutive
twelve (12) month period.  The determination regarding whether Executive is
physically unable regularly to perform his duties shall be made by the Board. 
Executive’s inability to be physically present on the Company’s premises shall
not constitute a presumption that Executive is unable to perform such duties. 
In the event that Executive’s employment with the Company is terminated for
death or disability as described in this Section 6.6, Executive or Executive’s
heirs, successors, and assigns shall not receive any compensation or benefits
other than payment of accrued salary and PTO and such other benefits as
expressly required in such event by applicable law or the terms of applicable
benefit plans.

 

6.7                               Cessation.  If Executive violates any
provision of Section 8 of this Agreement or the Employee Proprietary Information
and Inventions Agreement and Executive

 

4

--------------------------------------------------------------------------------


 

fails to correct such violation within ten (10) days after Executive is given
written notice by the CEO or the Board, as appropriate, then any severance
payments or other benefits being provided to Executive will cease immediately,
and Executive will not be entitled to any further compensation from the Company.

 

7.                                      CHANGE OF CONTROL.

 

7.1                               Definition.  For purposes of this Agreement,
Change of Control means the occurrence of any of the following:

 

(a)               a sale of assets representing fifty percent (50%) or more of
the net book value and of the fair market value of the Company’s consolidated
assets (in a single transaction or in a series of related transactions);

 

(b)               a liquidation or dissolution of the Company;

 

(c)               a merger or consolidation involving the Company or any
subsidiary of the Company after the completion of which: (i) in the case of a
merger (other than a triangular merger) or a consolidation involving the
Company, the shareholders of the Company immediately prior to the completion of
such merger or consolidation beneficially own (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or comparable successor rules), directly or indirectly, outstanding
voting securities representing less than fifty percent (50%) of the combined
voting power of the surviving entity in such merger or consolidation, and (ii)
in the case of a triangular merger involving the Company or a subsidiary of the
Company, the shareholders of the Company immediately prior to the completion of
such merger beneficially own (within the meaning of Rule 13d-3 promulgated under
the Exchange Act, or comparable successor rules), directly or indirectly,
outstanding voting securities representing less than fifty percent (50%) of the
combined voting power of the surviving entity in such merger and less than fifty
percent (50%) of the combined voting power of the parent of the surviving entity
in such merger;

 

(d)               an acquisition by any person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act or any comparable
successor provisions), other than any employee benefit plan, or related trust,
sponsored or maintained by the Company or an affiliate of the Company and other
than in a merger or consolidation of the type referred to in clause “(c)” of
this sentence, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rules) of
outstanding voting securities of the Company representing more than fifty
percent (50%) of the combined voting power of the Company (in a single
transaction or series of related transactions); or

 

(e)               in the event that the individuals who, as of the Effective
Date, are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least fifty percent (50%) of the Board.  (If the election, or
nomination for election by the Company’s shareholders, of any new member of the
Board is approved by a vote of at least fifty percent (50%) of the Incumbent
Board, such new member of the Board shall be considered as a member of the
Incumbent Board.)

 

5

--------------------------------------------------------------------------------


 

7.2                               Termination After a Change of Control.  In the
event Executive’s employment with the Company is terminated without Cause, or
Executive resigns for Good Reason, within ninety (90) days prior to or
twenty-four (24) months following a Change of Control (a “Change of Control
Termination”), then Executive shall be eligible for severance benefits as set
forth in Section 4.3 of Exhibit A, attached hereto.

 

7.3                               Parachute Payments.  In the event that it
shall be determined under this Section 7.3 that any payment or benefit to
Executive or for the benefit of Executive or on Executive’s behalf (whether paid
or payable or distributed or distributable) pursuant to the terms of this
Agreement or any other agreement, arrangement or plan with the Company or any
Affiliate (as defined below) (including, without limitation, the severance
benefits as set forth in Section 4.3 of Exhibit A, attached hereto)
(individually, a “Payment” and collectively, the “Payments”) would be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision thereto (the “Excise Tax”),
then Executive shall be entitled to receive from the Company one or more
additional payments (individually, a “Gross-Up Payment” and collectively, the
“Gross-Up Payments”) in an aggregate amount such that the net amount of the
Payments and the Gross-Up Payments retained by Executive after the payment of
all Excise Taxes (and any interest and penalties imposed with respect to such
Excise Taxes) on the Payments and all federal, state and local income tax,
employment taxes and Excise Taxes (including any interest and penalties imposed
with respect to such taxes and Excise Taxes) on the Gross-Up Payments provided
for in this Section 7.3, and taking into account any lost or reduced tax
deductions on account of the Gross-Up Payments, shall be equal to the Payments. 
For purposes of this Section 7.3, an “Affiliate” shall mean any successor to all
or substantially all of the business and/or assets of the Company, any person
acquiring ownership or effective control of the Company or ownership of a
substantial portion of the assets of the Company’s assets, or any other person
whose relationship to the Company, such successor or such person acquiring
ownership or control is such as to require attribution between the parties under
Section 318(a) of the Code.

 

(a)                        All determinations required to be made under this
Section 7.3, including whether and when any Gross-Up Payment is required and the
amount of such Gross-Up Payment, and the assumptions to be utilized in arriving
at such determinations, shall be made by the Accountants (as defined below),
which shall provide Executive and the Company with detailed supporting
calculations with respect to such Gross-Up Payment within thirty (30) days of
the receipt of notice from Executive or the Company that Executive has received
or will receive a Payment.  For the purposes of this Section 7.3, the
“Accountants” shall mean the Company’s independent certified public accounting
firm serving immediately prior to the Change of Control (or other change in
ownership or effective control, or change in ownership of a substantial portion
of the assets, of a corporation, as defined in Section 280G of the Code) with
respect to which such determination is being made.  In the event that the
Accountants are also serving as the accountants, auditors or consultants for the
individual, entity or group effecting the Change of Control (or other change in
ownership or effective control, or change in ownership of a substantial portion
of the assets, of a corporation, as defined in Section 280G of the Code), the
Company shall appoint another nationally recognized independent certified public
accounting firm, reasonably acceptable to Executive, to make the determinations
required hereunder (which accounting firm shall then be referred to as the
“Accountants” hereunder).  All fees and expenses of the Accountants shall be
borne solely by the Company.

 

6

--------------------------------------------------------------------------------


 

(b)                        For the purposes of determining whether any of the
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
such Payments will be treated as “parachute payments” within the meaning of
section 280G of the Code, and all “parachute payments” in excess of the “base
amount” (as defined under Section 280G(b)(3) of the Code) of Executive shall be
treated as subject to the Excise Tax, unless and except to the extent that, in
the opinion of the Accountants, such Payments (in whole or in part) either do
not constitute “parachute payments” or represent reasonable compensation for
services actually rendered (within the meaning of section 280G(b)(4) of the
Code) in excess of the “base amount,” or such “parachute payments” are otherwise
not subject to such Excise Tax.

 

(c)                        For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to pay federal income taxes at the
highest applicable marginal rate of federal income taxation for the calendar
year in which the Gross-Up Payment is to be made and to pay any applicable state
and local income taxes at the highest applicable marginal rate of taxation for
the calendar year in which the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from the
deduction of such state or local taxes if paid in such year (determined without
regard to limitations on deductions based upon the amount of Executive’s
adjusted gross income); and to have otherwise allowable deductions for federal,
state and local income tax purposes at least equal to those disallowed because
of the inclusion of the Gross-Up Payment in Executive’s adjusted gross income.

 

(d)                        Any determination by the Accountants shall be binding
upon the Company and Executive.  As a result of uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accountants hereunder, it is possible that the Gross-Up Payment made will have
been an amount less than the Company should have paid pursuant to this Section
7.3 (the “Underpayment”).  In the event that the Company exhausts its remedies
pursuant to Section 7.3(f) and Executive is required to make a payment of any
Excise Tax, the Underpayment shall be promptly paid by the Company to or for
Executive’s benefit.

 

(e)                        Executive shall notify the Company in writing of any
claim by the Internal Revenue Service or other taxing authority that, if
successful, would require the payment by the Company of a Gross-Up Payment. 
Such notification shall be given as soon as practicable after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which Executive gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes, interest and/or penalties
with respect to such claim is due).  If the Company notifies Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, Executive shall: (i) give the Company any information
reasonably requested by the Company relating to such claim; (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including, without limitation, engaging
legal representation with respect to such claim by an attorney selected by the
Company and reasonably acceptable to Executive; (iii) cooperate with the Company
in good faith in order to effectively contest such claim; and (iv) permit the
Company to participate in any proceedings relating to such claims; provided,
however, that the Company shall bear and pay directly all costs and expenses,
including attorneys’ fees (including additional interest and penalties) incurred
in

 

7

--------------------------------------------------------------------------------


 

connection with such contest and shall indemnify Executive for and hold
Executive harmless from, on an after-tax basis, any Excise Tax or income,
employment or other taxes (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of all related
costs and expenses.

 

(f)                          Without limiting the foregoing provisions of this
Section 7.3, the Company shall control all proceedings taken in connection with
such contest and, at the Company’s sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the Internal
Revenue Service or other taxing authority in respect of such claim and may, at
the Company’s sole option, either direct Executive to pay the amount claimed and
sue for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to Executive, on an interest-free basis, and
shall indemnify Executive for and hold Executive harmless from, on an after-tax
basis, any Excise Tax or income, employment or other taxes (including interest
or penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance (including as a
result of any forgiveness by the Company of such advance); provided, further,
that any extension of the statute of limitations relating to the payment of
taxes, interest and penalties for the taxable year of Executive with respect to
which such contested amount is claimed to be due shall be limited solely to such
contested amount.  Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(g)                       The Gross-Up Payments provided for in this Section 7.3
shall be paid to Executive not later than the date upon which the severance
benefits payable to Executive under Section 4.3 of Exhibit A, attached hereto,
are due; provided, however, that if the amounts of such Gross-Up Payments cannot
be finally determined by the Accountants on or before such day, the Company
shall pay to Executive on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such Gross-Up Payments and shall pay the
remainder of such Gross-Up Payments (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) not later than 30 days after the amount
thereof can be determined by the Accountants.  In the event that the amount of
the estimated payments exceeds the amount subsequently determined by the
Accountants to have been due to the Executive, such excess shall constitute a
loan by the Company to Executive, payable not later than 30 days after such
determination and demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code).

 

8

--------------------------------------------------------------------------------


 

8.                                      NONSOLICITATION.  While employed by the
Company, and for one (1) year following the termination of Executive’s
employment with the Company, Executive agrees not to solicit, attempt to
solicit, induce, or otherwise cause any employee or independent contractor of
the Company to terminate his or her employment or contractual relationship in
order to become an employee or independent contractor to or for Executive or any
other person or entity.

 

9.                                      RELEASE.  In exchange for the severance
compensation and benefits provided under this Agreement to which Executive would
not otherwise be entitled, Executive shall enter into and execute a release
substantially in the form attached hereto as Exhibit B (the “Release”) upon
Executive’s termination of employment.  Unless the Release is executed by
Executive and delivered to the Company within twenty-one (21) days (forty-five
(45) days in the event of a group termination) after the termination of
Executive’s employment with the Company, Executive shall not receive any
severance benefits provided under this Agreement, acceleration, if any, of
Executive’s Options as provided in this Agreement shall not apply and
Executive’s Options in such event may be exercised following the date of
Executive’s termination only to the extent provided under their original terms
in accordance with the applicable stock option plan and option agreements.

 

10.                               GENERAL PROVISIONS.

 

10.1                        Notices.  Any notices provided hereunder must be in
writing and shall be deemed effective upon personal delivery (including,
personal delivery by facsimile transmission) or the third day after mailing by
first class mail, to the Company at its primary office location and to Executive
at his address as listed on the Company payroll (which address may be changed by
written notice).

 

10.2                        Severability.  Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or any other jurisdiction, and such invalid or unenforceable provision
shall be reformed, construed and enforced in such jurisdiction so as to render
it valid and enforceable consistent with the intent of the parties insofar as
possible.

 

10.3                        Waiver.  If either party should waive any breach of
any provisions of this Agreement, he or it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

 

10.4                        Entire Agreement.  This Agreement, together with the
Employee Proprietary Information and Inventions Agreement, constitute the final,
complete, and exclusive embodiment of the entire agreement between Executive and
the Company regarding the subject matter hereof and supersede any prior
agreement, promise, representation, or statement, written or otherwise, between
Executive and the Company with regard to this subject matter.  This Agreement is
entered into without reliance on any promise, representation, statement or
agreement other than those expressly contained or incorporated herein, and it
cannot be modified or amended except in a writing signed by Executive and a duly
authorized officer of the Company.

 

9

--------------------------------------------------------------------------------


 

10.5                        Counterparts.  This Agreement may be executed in
separate counterparts, any one of which need not contain signatures of more than
one party, but all of which taken together will constitute one and the same
Agreement.

 

10.6                        Headings.  The headings of the sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

10.7                        Successors and Assigns.  This Agreement is intended
to bind and inure to the benefit of and be enforceable by Executive, the Company
and their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

 

10.8                        Attorneys’ Fees.  If either party hereto brings any
action to enforce his or its rights hereunder, the prevailing party in any such
action shall be entitled to recover his or its reasonable attorneys’ fees and
costs incurred in connection with such action.

 

10.9                        Arbitration.  To provide a mechanism for rapid and
economical dispute resolution, Executive and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to this Agreement (including the Release) or its enforcement,
performance, breach, or interpretation, will be resolved, to the fullest extent
permitted by law, by final, binding, and confidential arbitration held in Orange
County, California and conducted by Judicial Arbitration & Mediation
Services/Endispute (“JAMS”), under its then-existing Rules and Procedures. 
Nothing in this Section 10.9 or in this Agreement is intended to prevent either
Executive or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.

 

10.10                 Remedies.  Executive’s duties under Section 8 and the
Employee Proprietary Information and Inventions Agreement shall survive
termination of Executive’s employment with the Company.  Executive acknowledges
that a remedy at law for any breach or threatened breach by Executive of the
provisions of these sections and the Employee Proprietary Information and
Inventions Agreement would be inadequate, and that such a breach would cause
irreparable harm to the Company; and Executive therefore agrees that the Company
shall be entitled to injunctive relief in case of any such breach or threatened
breach.

 

10.11                 Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the law of the
State of California as applied to contracts made and to be performed entirely
within California.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date above written.

 

WATSON PHARMACEUTICALS, INC.

 

 

By:

/s/ Allen Chao

 

 

Name:  Allen Chao

 

Title:  CEO & Chairman

 

 

EXECUTIVE:

 

 

/s/ Charles Slacik

 

Name:

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPENSATION AND SEVERANCE TERMS SCHEDULE

 

1.                                     BASE SALARY

 

For services to be rendered under this Agreement, Executive shall receive an
initial base salary at an annualized rate of $450,000, payable in accordance
with the Company’s standard payroll practices, and subject to increases as set
forth in the Agreement.

 

2.                                     BONUS

 

Executive’s annual bonus, if granted, shall be at a target level of 40% of the
Executive’s then current base salary.

 

3.                                     STOCK OPTIONS

 

Within thirty days of the Effective Date, Executive shall receive an Option
grant of 100,000 shares of Company common stock.  Such Option grant shall be
subject to the terms and conditions of the Company’s 2001 Incentive Award Plan.

 

4.                                     SEVERANCE BENEFITS

 

4.1                               Termination By Company without Cause.  If the
Company terminates Executive’s employment at any time without Cause, the Company
shall provide to Executive, within thirty (30) days after the Effective Date of
the Release attached hereto as Exhibit B (as “Effective Date” is defined in the
Release), as the only severance compensation and benefits all of the following:

 

(a)                                  A lump sum severance payment, subject to
standard withholdings or deductions, in an amount equal to the sum of: (i)
twenty-four (24) months of Executive’s then base salary; (ii) two times
Executive’s target bonus to be earned for the year in which termination occurs
or two times the bonus amount paid to the Executive in the prior year, whichever
is greater; and (iii) Executive’s prorated bonus for the year in which the
termination occurs, at the Company’s discretion.

 

(b)                                 Continued group health insurance benefits
(e.g., medical, dental, vision, etc.) for Executive and Executive’s eligible
dependents for a period of up to eighteen (18) months under COBRA, and if
Executive is not covered under the Company’s group health insurance plan at the
end of eighteen (18) months, the Company shall use its best efforts to provide
Executive and Executive’s eligible dependents with comparable health insurance
coverage for an additional period of up six (6) months, but the Company shall
not be obligated to pay more than one hundred fifty percent (150%) of the cost
of COBRA coverage for such comparable coverage; provided, however, that in any
event the Company’s obligation to provide any health benefits pursuant to this
sentence ends when Executive becomes eligible for health insurance with a new

 

1

--------------------------------------------------------------------------------


 

employer (and Executive agrees to promptly notify the Company in writing of any
such event of eligibility).

 

(c)                                  Outplacement services for one year with a
nationally recognized service selected by the Company.

 

4.2                               Executive’s Resignation for Good Reason.  If
Executive terminates his employment with the Company for Good Reason, the
Company shall provide to Executive, within thirty (30) days after the Effective
Date of the Release attached hereto as Exhibit B (as “Effective Date” is defined
in the Release), as the only severance compensation and benefits, the same
severance compensation and benefits provided in Section 4.1 hereof.

 

4.3                               Change of Control Termination.  In the event
of a Change of Control Termination, the Company shall provide to Executive,
within thirty (30) days after the Effective Date of the Release attached hereto
as Exhibit B (as “Effective Date” is defined in the Release), as the only
severance compensation and benefits, (a) the same severance compensation and
benefits provided in Section 4.1 hereof and, (b) any unvested Options held by
Executive shall have their vesting accelerated in full so as to become one
hundred percent (100%) vested and immediately exercisable in full as of the date
of such termination.

 

5.                                     Relocation.

 

Executive shall relocate his principal residence within the thirty days
following the Effective Date to a location in the Corona, California, vicinity
and shall report to the Company’s facility in Corona, California as his
principal place of business.  Executive shall be eligible to receive such
relocation assistance as offered generally by the Company to its executives
pursuant to the Company’s then existing policies as of the Effective Date;
provided however, that should Executive’s employment with the Company terminate
(other than by the Company without Cause) within 1 (one) year of the Effective
Date, Executive will reimburse the Company for such relocation expenses incurred
by the Company in accordance with the terms of the Reimbursement Agreement
executed by Executive concurrently with the execution of this Agreement.

 

2

--------------------------------------------------------------------------------


 

regarding my former duties and responsibilities.  Effective as of the Separation
Date, I resign any and all offices and directorships with the Company and any of
its affiliates, and will execute all documents reasonably requested by the
Company or its affiliates to effectuate such resignations.  Further, I agree
that I will not hereafter disparage the Company or any of the Releasees, either
orally or in writing, to any person or entity.  The Company agrees that its
officers and directors will not disparage me, either orally or in writing, to
any person or entity.

 

Agreed:

 

 

 

 

 

 

 

Date

[Employee]

 

 

 

 

 

 

Date

WATSON PHARMACEUTICALS, INC.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTION AGREEMENT

 

--------------------------------------------------------------------------------